UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 5:21-cv-980-RGK (SK) Date July 2, 2021

 

 

Title Lorrie Sue McClary v. Supreme Court of California, et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a former California state prisoner convicted of murder. (ECF 1). See People
v. McClary, 20 Cal. 3d 218, 221 (1977). She spent more than three decades in prison and on
parole. (ECF 1 at 1). At her arrest in 1975, she was 16 years old. (Id.). The juvenile court
appears to have held a transfer hearing under California Welfare and Institutions Code § 707,
where it concluded that she should be tried as an adult. (Jd. at 3). The complaint’s references
to a “juvenile adjudicatory hearing” refer to a juvenile transfer hearing under § 707. She was
evidently transferred to and tried in San Bernardino County Superior Court, found guilty, and
convicted. (Id. at 3). The California Supreme Court later reversed her conviction because the
state superior court had allowed impermissible evidence at trial. See McClary, 20 Cal. 3d at
229-31. On remand, though, she was again tried as an adult and convicted. (ECF 1 at 4).

Plaintiff has now filed a complaint under 42 U.S.C. § 1983, alleging that her conviction
was illegal because she did not receive a new juvenile transfer hearing following remand. (Id.
at 4-5). She seeks to expunge her state criminal records and requests compensation for the
time she spent in state prison and on parole. (/d. at 5). Because Plaintiff wants to proceed in
forma pauperis, however, the Court must screen her complaint in accordance with 28 U.S.C.
§ 1915(e)(2). Even with liberal construction of her factual allegations, her complaint cannot
survive this mandatory screening for many reasons.

To begin with, Plaintiffs entire action is foreclosed by the Rooker-Feldman doctrine.
Federal courts have no subject matter jurisdiction over a suit that is a “de facto appeal” of a
state court judgment. Kougasian v. TMLS, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004). That
bar applies here because Plaintiff “seeks relief from a state court judgment” and “alleges a legal
error by the state [superior] court”—that it did not remand her to the juvenile court for a new
transfer hearing. Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).

In addition, even if Rooker-Feldman did not categorically bar Plaintiffs action, she

would get none of the relief she seeks under § 1983. For starters, she cannot recover monetary
damages because the named defendants—the California Supreme Court, San Bernardino

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 5:21-cv-980-RGK (SK) Date July 2, 2021

 

 

Title Lorrie Sue McClary v. Supreme Court of California, et al.

 

County Superior Court, and San Bernardino County Juvenile Court—enjoy Eleventh
Amendment immunity as arms of the state. See Simmons v. Sacramento Cnty. Super. Ct., 318
F.3d 1156, 1161 (9th Cir. 2003). Moreover, to recover damages under § 1983 for an unlawful
conviction, Plaintiff must prove that her “conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal court’s issuance of a writ of habeas
corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Neither the complaint nor public
record shows, however, that she has met—or can meet—any of these predicates. Thus, her
claim for monetary damages would be barred by Heck, since awarding monetary damages
would imply the invalidity of her conviction and sentence. See id.

Similarly, expungement of her state criminal records would be unavailable because
nothing in her complaint nor the public record plausibly suggests that she suffered an
unconstitutional conviction just because of the lack of a new transfer hearing. See United
States v. Sumner, 226 F.3d 1005, 1010 (9th Cir. 2000); United States v. Smith, 940 F.2d 395,
396 (9th Cir. 1991). Plaintiff was not entitled to a new transfer hearing on remand—nor did
§ 707 require one—because the California Supreme Court did not reverse (or even discuss) the
juvenile court’s findings. See McClary, 20 Cal. 3d at 229-31; In re Anna S., 99 Cal. App. 3d
869, 871-72 (Ct. App. 1979) (providing text of § 707 around the time of Plaintiffs conviction).
And contra Plaintiff, her conviction did not violate the Double Jeopardy Clause under Breed v.
Jones, 95 S. Ct. 1779 (1975), which dealt in relevant part only with juvenile adjudicatory
hearings, not with transfer hearings. Id. at 1786-87, 1791. Because there is no plausible
“finding or allegation” that Plaintiffs conviction was “unconstitutional or in violation of
statutory authority,” the Court could not expunge her state criminal records. Smith, 940 F.2d
at 395.1

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before August 2,
2021 why her in forma pauperis application should not be denied and her complaint
dismissed for the reasons above. See 28 U.S.C. § 1915(e)(2)(B)(ii)—(aii). If Plaintiff cannot
cure the deficiencies outlined in this order, or if Plaintiff no longer wishes to pursue this action,
she may voluntarily dismiss the action using the attached form CV-09. Otherwise, Plaintiff
must file either an amended complaint that cures the deficiencies described in this order or a
response to this order explaining why it is wrong. If Plaintiff files no notice of voluntary
dismissal, amended complaint, or timely response to this order, this action may
also be involuntarily dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R.
41-1.

IT IS SO ORDERED.

 

1 The Court expresses no view about whether Plaintiff could seek expungement of her records in state
court under state law.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
